— Judgments reversed on the law and facts and complaint dismissed, with costs in all courts to the appellants. Memorandum. The record presents nothing to support a finding that defendant failed in any duty which it owed to plaintiff and the finding of plaintiff’s freedom from contributory negligence is contrary to the evidence. (Hudson v. Church of Holy Trinity, 250 N. Y. 513.) All concur. (The judgment was for plaintiff in a negligence action.) Present—Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.